EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the Genworth Variable Insurance Trust, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the Genworth Variable Insurance Trust for the period ended December 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Genworth Variable Insurance Trust for the stated period. /s/Carrie Hansen Carrie E. Hansen Principal Executive Officer/President /s/ Danell Doty Danell J. Doty Principal Financial Officer/Treasurer Dated:February 17, 2009 Dated:February 17, 2009 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Genworth Variable Insurance Trust for purposes of Section 18 of the Securities Exchange Act of
